788 N.W.2d 10 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Michael T. JOHNSON, Defendant-Appellant.
Docket No. 140255. COA No. 294396.
Supreme Court of Michigan.
September 15, 2010.

Order
On order of the Court, the application for leave to appeal the November 5, 2009 order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration, as on leave granted, of whether the sentencing guidelines apply to conditions imposed by a court under MCL 762.13 of the Holmes Youthful Trainee Act.